    

* Case 1:19-cr-00865-JFK Docuriéittita Filed 02/19/20 Page-1.of 4

“Southern District
Feder al Detenders S 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YO Tel: (212) 417-8700 Fax: (212) 571-0392

 

 

 

   

  
  
 
 
  

 

 

 

af r) ve 4G Southern District of New York
David E. Patton r rr } 9 valvall . Jennifer L. Brown
Executive Director a Antomey-in-Charge
and dAtiorney-in-Chief’ ae ,
JUDGE KEENAN S CHAMBERS February 19, 2020
ST mre “meneame cs COT nL
By ECF/Hand BUSI Tate's \
Honorable John F. Keenan FUNC LIAES
United States District Judge BLECRSON ily PELE
Southern District of New York “ Li ee
500 Pearl Street ROOC ie ecemeenn f
New York, New York 10007 J DATE PLLLL: 2-20-29 «4

 

 

Re: United States v. Christopher Torres, 19 Cr. 865 {JFK)

 

Hon. Judge Keenan:

With the consent of the government, I write to respectfully
request a 30-day adjournment of the February 24, 2020 status
conference in this case. An adjournment would allow the parties to
continue engaging in plea negotiations. This letter constitutes
the second request for an adjournment in this case. On January 14,
2020, Mx. Torres requested a 60-day adjournment to continue
reviewing discovery and negotiating with the government. The Court
granted a 30-day adjournment. I now request that the Court adjourn
this conference for another 30 days.

We request that the time between February 24, 2020 and the
next court date be excluded under the Speedy Trial Act, pursuant
to Title 18, United States Code, section 3161 (h) (7) {A). Excluding
time will best serve the ends of justice and outweigh the best
interests of the public and the defendant in a speedy trial,
because it will allow the government and defense counsel to
continue discussions regarding a possible disposition in the
matter. Thank you.

Wire Bawve dg cb. secre Respectfully submitted,

Pare 26, Soa av || Aron

oprpere MOF na) - Ariel Werner

__ASsistant Federal Defender

Gobrerery 20, YONI USD - 212-417-8770

/s/ Ariel Werner

cc: AUSA Rushmi Bhaskaran

a
